151 Ga. App. 93 (1979)
258 S.E.2d 920
FISHER
v.
THE STATE.
57749.
Court of Appeals of Georgia.
Submitted May 9, 1979.
Decided September 4, 1979.
David L. Shiver, for appellant.
Thomas H. Pittman, District Attorney, for appellee.
SMITH, Judge.
Appellant was convicted of kidnapping, rape, and robbery by intimidation. He appeals solely on the general grounds. We affirm.
"Conflicts in the testimony of the witnesses, including the state's witnesses, is a matter of credibility for the jury to resolve ..." Searcy v. State, 236 Ga. 789, 790 (225 SE2d 311) (1976). In this case we find that a rational trier of fact could reasonably have found from the evidence adduced at trial proof of appellant's guilt beyond a reasonable doubt.
Judgment affirmed. Quillian, P. J., and Birdsong, J., concur.